                Case 2:18-cv-03230-EFB Document 23 Filed 05/15/20 Page 1 of 1


 1
 2
 3
                                   UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5
                                          SACRAMENTO DIVISION
 6
 7
     MICHELLE C. HALLORAN,                                   Case No.: 2:18-cv-03230-EFB
 8
                     Plaintiff,
 9
     vs.                                                     ORDER RE STIPULATION FOR THE
10
                                                             AWARD OF ATTORNEY FEES
11   ANDREW SAUL,                                            PURSUANT TO THE EQUAL ACCESS
     Commissioner of Social Security,                        TO JUSTICE ACT, 28 U.S.C. § 2412(d)
12
13
                     Defendant
14
15
             Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that fees and
16
     expenses, in the amount of SEVEN-THOUSAND FOUR-HUNDRED TWENTY-SEVEN
17
     dollars and EIGHTY cents ($7,427.80) as authorized by 28 U.S.C. § 2412, and costs in the
18
19   amount FOUR-HUNDRED dollars ($400.00) as authorized by 28 U.S.C. § 1920, are awarded to

20   Plaintiff, subject to the terms of the stipulation.
21
             IT IS SO ORDERED.
22
23   Dated: May 15, 2020.
24                                                      EDMUND F. BRENNAN
                                                        UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                            STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                             PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     2:18-cv-03230-EFB                                                                          Page 3
